Citation Nr: 0949090	
Decision Date: 12/31/09    Archive Date: 01/13/10

DOCKET NO.  08-14 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 
percent for service-connected posttraumatic stress disorder 
(PTSD).

2.  Entitlement to an initial compensable evaluation before 
October 23, 2008, and in excess of 30 percent from October23, 
2008, for service-connected scarring of the right index 
finger, right middle finger, left foot (two), and left middle 
finger.

3.  Entitlement to service connection for alcoholism claimed 
as secondary to service-connected PTSD.

4.  Entitlement to service connection for hepatitis claimed 
as secondary to service-connected PTSD.

5.  Entitlement to service connection for basal cell 
carcinoma (BCC) claimed as residuals of a gunshot wound to 
the right flank.

6.  Entitlement to service connection for a prostate disorder 
claimed as a result of Agent Orange exposure.

7.  Entitlement to a total rating based on individual 
unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Veteran represented by:	Roger W. Rutherford, Esq.


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The Veteran served on active duty from September 1962 to 
September 1982.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a November 2006 rating decision of the Regional Office 
(RO) in Nashville, Tennessee.  With respect to the increased 
rating issues, the Veteran is contesting the initial ratings 
assigned.  As to the scar ratings, the RO combined two 
disabilities, residuals of shrapnel injuries of the hands and 
residuals of shrapnel injuries to the left ankle, both of 
which were initially rated zero percent disabling.  Via June 
2009 rating decision, the RO assigned an increased 30 percent 
rating for both disabilities combined effective October 23, 
2008.  Although each increase represents a grant of benefits, 
the United States Court of Appeals for Veterans Claims 
(Court) has held that a decision awarding a higher rating, 
but less that the maximum available benefit does not abrogate 
the pending appeal.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  
Thus, this matter continues before the Board.

The Board notes that the Veteran's claim of burn injuries of 
the low back has not yet been adjudicated.  Accordingly, this 
issue is referred back to the RO for appropriate action.

The issues of entitlement to service connection for 
alcoholism and entitlement to service connection for 
hepatitis, as well as the TDIU claim, are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO.  The Veteran will be advised if further action is 
required on his part.


FINDINGS OF FACT

1.  The Veteran failed, without good cause, to report for VA 
examinations that were scheduled in connection with his claim 
of entitlement to an increased evaluation for service- 
connected PTSD.

2.  Basal cell carcinoma is not shown to be related to the 
Veteran's active duty service.

3.  The Veteran is not shown to have a current prostate 
disorder.

4.  The Veteran failed, without good cause, to report for VA 
PTSD examinations that were scheduled to be conducted on 
several occasions to include in May and December 2005; the 
examinations were necessary for an informed adjudication of 
his claim for an increased rating for PTSD.

5.  No adverse symptomatology emanating from the Veteran's 
service-connected scarring was shown before October 23, 2008, 
and as of October 2008, the Veteran's five service-connected 
scars are shown to be productive of some tenderness but no 
limitation of function or other symptoms.  




CONCLUSIONS OF LAW

1.  Because the Veteran failed, without good cause, to report 
for VA examinations that were scheduled in connection with 
his claim of entitlement to an increased evaluation for 
service- connected PTSD, that claim is denied.  38 C.F.R. § 
3.655 (2009).

2.  BCC was not incurred in or as a result of active duty 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2009).

3.  A prostate disorder was not incurred in or as a result of 
active duty service.  38 U.S.C.A. §§ 1110, 1116, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2009).

4.  The criteria for entitlement to a compensable disability 
evaluation prior to October 23, 2008, and to a rating in 
excess of 30 percent therefrom, for the Veteran's service-
connected scarring of the right index finger, right middle 
finger, left foot (two), and left middle finger have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.3, 4.7, 4.118 Diagnostic Code 7804 (2008, 2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection  

Legal criteria

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The law and applicable regulatory provisions pertaining to 
Agent Orange exposure, expanded to include all herbicides 
used in Vietnam, provide that a veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the Vietnam era shall be presumed to have been 
exposed during such service to an herbicide agent, unless 
there is affirmative evidence to establish that the veteran 
was not exposed to any such agent during that service.  38 
C.F.R. § 3.307(a)(6)(iii).

The law and regulations further stipulate the diseases for 
which service connection may be presumed due to an 
association with exposure to herbicide agents.  38 U.S.C.A. § 
1116; 38 C.F.R. § 3.309(e).  The following diseases are 
deemed associated with herbicide exposure, under VA law: 
chloracne or other acneform diseases consistent with 
chloracne, Hodgkin's disease, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea), soft-tissue 
sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma), and diabetes mellitus (Type 2).  
38 C.F.R. § 3.309(e); see also 38 U.S.C.A. § 1116(f).

In order for chloracne or other acneform diseases consistent 
with chloracne to be presumed to be due to an association 
with exposure to herbicide agents, chloracne or other 
acneform diseases consistent with chloracne must be become 
manifest to a degree of 10 percent or more within a year 
after the last date on which the veteran was exposed to an 
herbicide agent during active military, naval, or air 
service.  38 C.F.R. § 3.307(a)(6)(ii).

Notwithstanding the foregoing law and regulations pertaining 
to presumptive service connection, a veteran-claimant is not 
precluded from establishing service connection for diseases 
not subject to presumptive service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).

A claim of service connection must be accompanied by medical 
evidence establishing that the claimant currently has the 
claimed disability.  Absent proof of a present disability, 
there can be no valid claim.  See, e.g., Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998) (38 U.S.C. § 1110 requires current 
symptomatology at the time the claim is filed in order for a 
veteran to be entitled to compensation); Degmetich v. Brown, 
104 F.3d 1328 (Fed. Cir. 1997) (38 U.S.C. § 1131 requires the 
existence of a present disability for VA compensation 
purposes); Brammer v. Derwinski, 3 Vet. App. 233, 225 (1992) 
(noting that service connection presupposes a current 
diagnosis of the claimed disability); Chelte v. Brown, 10 
Vet. App. 268 (1997) (observing that a "current disability" 
means a disability shown by competent medical evidence to 
exist at the time of the award of service connection).

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102 (reasonable doubt to be 
resolved in veteran's favor).  In Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  See Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.




Analysis

BCC

The service treatment records contain no diagnosis of or 
symptoms associated with BCC.  

In January 2006, the Veteran underwent surgery after seeking 
treatment for a nonhealing wound of the right flank.  A VA 
progress note dated later that month indicated that the 
pathology report reflected "completely excised" BCC.

Medical notations dated subsequent to the Veteran's January 
2006 surgery fail to reflect the presence of BCC.  There is 
no showing in the record that the condition is recurrent 
and/or chronic.  Nevertheless, as BCC was shown to be present 
during the appeal period, current disability is established.  
McLain v. Nicholson, 21 Vet. App. 319 (2007).  However, the 
remaining elements of a service connection claim have not 
been satisfied.  Again, BCC was not shown in service and was 
not manifest until 2006, more than 20 years following 
discharge.  In this regard, evidence of a prolonged period 
without medical complaint, and the amount of time that 
elapsed since military service, can be considered as evidence 
against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000).  

It is acknowledged that the Veteran is competent to report 
observable symptoms.  Layno v. Brown, 6 Vet. App. 465 (1994).  
Furthermore, lay evidence concerning continuity of symptoms 
after service, if credible, is ultimately competent, 
regardless of the lack of contemporaneous medical evidence. 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  
However, in the present case, the Veteran has not endorsed a 
history of continuous BCC symptomatology since active 
service.  Thus, continuity of symptomatology has not been 
established, either by the clinical record, or by the 
Veteran's own statements.  Moreover, no competent medical 
evidence of record causally relates the Veteran's BCC to any 
incident of active service.  The Veteran himself believes 
that his BCC is causally related to active service.  However, 
as a layperson, he is not competent to render an opinion of 
etiology, given the medical complexity of the issues 
involved. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007).

To the extent that the Veteran is asserting entitlement to 
service connection for residuals of a gunshot wound to the 
right flank, the service treatment records do not contain 
evidence of such an injury.  The post-service medical 
evidence reflects no residuals of such an injury.  Thus, even 
if arguendo the Veteran did sustain the gunshot wound to the 
right flank, service connection for that claimed disability 
is denied, as there are no known residuals.  Id.

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.

Prostate Disorder

At the outset, the Board observes that service connection for 
prostate cancer is available on a presumptive basis for 
veterans who served in Vietnam during the Vietnam era.  
38 C.F.R. § 3.307, 3.309(e).  The Veteran, however, is not 
asserting, and the evidence does not reflect, the presence of 
prostate cancer.  Indeed, prostate cancer was never 
diagnosed.  Service connection for prostate conditions other 
than prostate cancer is not available presumptively based on 
exposure to herbicides during service in Vietnam.  Id.

The service treatment records indicate no prostate problems.  
Indeed, pursuant to a thorough review of the evidence, the 
Board has failed to turn up even the suggestion of a prostate 
abnormality.  A current disability is a prerequisite to the 
granting of service connection.  See e.g., Gilpin, supra.  
Because no present prostate condition is apparent from the 
record, service connection for the claimed prostate condition 
must be denied.  Id.; 38 C.F.R. § 3.303.

The Board has considered the provisions of 38 U.S.C.A. 
§ 5107(b), but there is not such a state of approximate 
balance of the positive evidence with the negative evidence 
to otherwise warrant a favorable decision.

Increased Rating

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  

Where, as in the instant case, the appeal arises from the 
original assignment of a disability evaluation following an 
award of service connection, the severity of the disability 
at issue is to be considered during the entire period from 
the initial assignment of the disability rating to the 
present time.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

When a claimant fails to report for an examination scheduled 
in conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record. When the 
examination was scheduled in conjunction with any other 
original claim, a reopened claim for a benefit which was 
previously disallowed, or a claim for increase, the claim 
shall be denied.  Examples of "good cause" include, but are 
not limited to, the illness or hospitalization of the 
claimant, death of an immediate family member, etc.  38 
C.F.R. § 3.655; see also Engelke v. Gober, 10 Vet. App. 396, 
399 (1997); Ashley v. Derwinski, 2 Vet. App. 307, 311 (1992).

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  Fisher v. Principi, 4 Vet. App. 
57, 60 (1993).

According to the regulation, an extraschedular disability 
rating is warranted based upon a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2009).  An exceptional 
case is said to include such factors as marked interference 
with employment or frequent periods of hospitalization as to 
render impracticable the application of the regular schedular 
standards.  Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a 
three-step inquiry for determining whether a veteran is 
entitled to an extraschedular rating.  First, the Board must 
first determine whether the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  Second, if the schedular evaluation does not 
contemplate the claimant's level of disability and 
symptomatology and is found inadequate, the Board must 
determine whether the claimant's disability picture exhibits 
other related factors such as those provided by the 
regulation as "governing norms."  Third, if the rating 
schedule is inadequate to evaluate a veteran's disability 
picture and that picture has attendant thereto related 
factors such as marked interference with employment or 
frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service to determine whether, 
to accord justice, the veteran's disability picture requires 
the assignment of an extraschedular rating.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 4.3 (reasonable doubt to be 
resolved in veteran's favor).  In Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  See Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

PTSD 

It is clear that the Veteran failed without explanation to 
report for five VA psychiatric examinations to include in May 
and December 2008.  

There is of record no correspondence or report of contact 
from the Veteran or his representative which would explain 
his failure to report for the examinations.  

In Hyson v. Brown, 5 Vet. App. 262, 265 (1993), the Court 
pointed out that VA must show that a claimant lacked 
"adequate reason" (see 38 C.F.R. § 3.158(b) (2008)), or "good 
cause" (see 38 C.F.R. § 3.655 (2008)) for failing to report 
for a scheduled examination.  In this case, neither the 
Veteran nor his representative has provided an "adequate 
reason" or "good cause" for the Veteran's failure to report 
to be examined when VA so requested, to include in May and 
December 2008.  

It is the responsibility of VA to obtain sufficient evidence 
to render an informed decision in a case.  The Court has 
impressed upon VA the seriousness of this responsibility in 
cases too numerous to mention.  See, e.g., Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991) (VA's duty to assist 
includes "the conduct of a thorough and contemporaneous 
medical examination, one which takes into account the records 
of prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one").  VA's 
responsibility was both clarified and amplified through the 
enactment of the VCAA, which is discussed herein below.  The 
responsibility that the evidentiary record be developed to 
its fullest possible is not, however, unilateral; as noted 
above, the veteran must cooperate in this development, and 
his failure to cooperate may precipitate action adverse to 
the interests of his claims.

The Board is mindful of the provision contained at the outset 
of 38 C.F.R. § 3.655: "When entitlement . . . to a benefit 
cannot be established without a current VA examination or 
reexamination . . . ."  In this case, a VA examination was 
indeed necessary to grant the benefits sought by the Veteran, 
namely an increased rating for his service-connected PTSD.  
Specifically, the Veteran's PTSD had not been evaluated in 
several years, and the VA treatment records reflected at that 
time that the Veteran was taking antipsychotic medication.  
That development alone would merit a new examination, as 
treatment with antipsychotics could mean an increase in the 
disability picture.  Thus, a psychiatric examination was 
clearly necessary for an informed decision as to the 
Veteran's increased rating claim.  There is of record no 
other evidence which would substitute for the VA psychiatric 
examination.

The facts in this case are clear.  The Veteran failed to 
report for VA examinations that were necessary to decide his 
claim and which were scheduled by the RO for that purpose.  
No good cause or adequate reason has been demonstrated for 
his failure to be examined.

The Board is obviously aware that the Veteran has psychiatric 
problems.  This does not, however, excuse him from reporting 
for examinations.

Section 3.655 provides that when an examination is scheduled 
in conjunction with a claim for increase or any original 
claim other than an original compensation claim, the claim 
shall be denied.  The Veteran's claim is one for an increased 
rating, not an original compensation claim.  The claim for an 
increased disability rating for service-connected PTSD is 
therefore denied.  38 C.F.R. § 3.655; see also Sabonis v. 
Brown, 6 Vet. App. 426 (1994) (where the law and not the 
evidence is dispositive, the claim must be denied because of 
a lack of entitlement under the law).

The Board is of course aware of due process concerns that may 
arise in connection with cases, such as this, in which a 
veteran's claim is being denied based on his failure to 
adhere to VA regulations rather than the Board considering 
evidentiary merits of the issue on appeal.  Cf. Swan v. 
Brown, 9 Vet. App. 450 (1996) and cases cited therein.

When the Board addresses in a decision a question that has 
not been addressed by the RO, it must be considered whether 
the claimant has been given adequate notice and opportunity 
to respond and, if not, whether the claimant will be 
prejudiced thereby.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  With respect to this case, the Board concludes that 
the Veteran has not been prejudiced by the decision herein.  
In this case, as discussed above, the Veteran had ample 
opportunity to appear for a PTSD examination.  Indeed, the RO 
rescheduled the examination on several occasions.  Thus, any 
due process concerns have been satisfied.

Scarring of the scarring of the right index finger, right 
middle finger, left foot (times two), and left middle finger

The Veteran's service-connected scarring of the scarring of 
the right index finger, right middle finger, left foot, and 
left middle finger is currently rated collectively as 30 
percent disabling by the RO under the provisions of 
Diagnostic Code 7804.  

Before October 23, 2008, Diagnostic Code 7804 provided a 10 
percent rating for superficial scars that are painful on 
examination.  Note (1) to Diagnostic Code 7804 provided that 
a superficial scar is one not associated with underlying soft 
tissue damage.  Note (2) provided that a 10 percent rating 
will be assigned for a scar on the tip of a finger or toe 
even though amputation of the part would not warrant a 
compensable rating.  38 C.F.R. § 4.118.  Diagnostic Code 7804 
also directed the rater to see 38 C.F.R. § 4.68 (amputation 
rule).  38 C.F.R. § 4.118, Diagnostic Code 7804 (2008).

Before October 23, 2008, the Veteran's disability was rated 
as follows: zero percent disabling for residuals of a 
shrapnel injury to the left ankle with painful scars and zero 
percent disabling for residuals of shrapnel and burn injuries 
to both hands with painful scars.  Each disability was rated 
zero percent disabling under Diagnostic Code 7804.  38 C.F.R. 
§ 4.118, Diagnostic Code 7804 (2008).

There are no post-service treatment records referable to 
scars.  The service treatment records indicate that there was 
a small scar on the left ankle, and minimal scarring of the 
hands.  The hands and left ankle were found to be "OK."  
These were the only medical records concerning scars in the 
record until December 2008.

On VA examination in December 2008, the examiner noted a scar 
on the right index finger that was .5 of a centimeter in 
width and 1.5 centimeters in length.  The examiner diagnosed 
a shrapnel/burn scar of the right index finger.  There was a 
scar that was .25 of a centimeter in width and 2 centimeters 
in length on the right middle finger.  The examiner diagnosed 
a shrapnel/burn scar of the right middle finger.  There was a 
left ankle scar that was .3 of a centimeter in width and 5.5 
centimeters in length.  The examiner diagnosed a shrapnel 
wound scar on the left medial foot.  There was a scar of the 
left medial foot that was .25 centimeters wide and 5.5 
centimeters in length.  The examiner diagnosed a left foot 
shrapnel wound scar.  There was a left middle finger scar 
that was .35 centimeters wide and 5.5 centimeters in length.  
The examiner diagnosed a left middle finger shrapnel wound 
scat.  Regarding all of the foregoing scars, there was 
tenderness to palpation but no adherence to underlying 
tissue, limitation of motion or limitation of function, no 
underlying soft tissue damage, and no skin ulceration or 
breakdown over the scar.  

Because there is no indication of any symptomatology 
associated with the Veteran's scars before the December 2008 
VA medical examination, a compensable evaluation for his 
service-connected scars is not warranted before October 23, 
2008, under the old version of Diagnostic Code 7804.  See 
38 C.F.R. § 4.31 (2009) (in every instance where the minimum 
schedular evaluation requires residuals and the schedule does 
not provide for a zero percent evaluation, a zero percent 
evaluation will be assigned when the required symptomatology 
is not shown).  The Board notes that the zero percent 
evaluation under Diagnostic Code 7804 would hold true whether 
the scars were rated together or separately, as an absence of 
symptomatology is a bar to compensation.  Id.

Other relevant provisions as in effect prior to October 23, 
2008, are Diagnostic Code 7801 (scars other than the head, 
face, or neck, that are deep or cause limitation of motion), 
Diagnostic Code 7802 (scars other than the head, face, or 
neck, that are superficial and do not cause limitation of 
motion - the Board notes that a 10 percent evaluation under 
Diagnostic Code 7802 would entail scars covering an area of 
929 square centimeters), Diagnostic Code 7803 (scars, 
superficial, unstable), and Diagnostic Code 7805 (scars, 
other, rate on limitation of function of the affected part).  
38 C.F.R. § 4.118 (2008).  The Veteran would not be entitled 
to a compensable evaluation for his scars, either jointly or 
severally, under the foregoing provisions before October 23, 
2008.  Because there is no post-service evidence of any 
adverse symptomatology associated with the scars after 
service and until the December 2008 VA examination, the 
criteria for a compensable evaluation under all of the 
provisions noted above could not possibly be met for any of 
the provisions noted above with the exception of Diagnostic 
Code 7802.  However, a compensable evaluation under that 
provision is not warranted because at no time has the 
evidence shown service-connected scarring covering an area of 
929 square centimeters.   

The Board notes that on September 23, 2008, VA amended the 
criteria for evaluating scars.  73 Fed. Reg. 54,708 (Sept. 
23, 2008).  The amendments are only effective, however, for 
claims filed on or after October 23, 2008, although a 
claimant may request consideration under the amended 
criteria.  In this case, the Veteran has not requested such 
consideration.  The RO nevertheless considered the Veteran's 
scar disorders under the amended criteria in a June 2009 
rating decision and a June 2009 supplemental statement of the 
case.  The Board therefore will also consider the claim under 
the amended criteria.

Effective October 23, 2008, under Diagnostic Code 7801, burn 
scar(s) or scar(s) due to other causes, not of the head, 
face, or neck, that are deep and nonlinear in an area or 
areas of at least 6 square inches (39 sq. cm.) but less than 
12 square inches (77 sq. cm.) warrant a 10 percent rating

Under revised Diagnostic Code 7802, burn scar(s) or scar(s) 
due to other causes, not of the head, face, or neck, that are 
superficial and nonlinear in an area or areas of 144 square 
inches (929 sq. cm.) or greater warrant a 10 percent 
evaluation.  Note (2) under that code provides that if 
multiple qualifying scars are present, assign a separate 
evaluation for each affected extremity based on the total 
area of the qualifying scars that affect that extremity.

Under the revised Diagnostic Code 7804, one or two scars that 
are unstable or painful warrant a 10 percent evaluation.  
Three or four scars that are unstable or painful warrant a 20 
percent evaluation.  Five or more scars that are unstable or 
painful warrant a 30 percent evaluation.  Note (2) for that 
code provides that if one or more scars are both unstable and 
painful, add 10 percent to the evaluation that is based on 
the total number of unstable or painful scars.  Note (3) 
under that provides that scars evaluated under diagnostic 
codes 7800, 7801, 7802, or 7805 may also receive an 
evaluation under diagnostic code 7803, when applicable.

The revised Diagnostic Code 7805 provides that other scars 
(including linear scars) and other effects of scars evaluated 
under diagnostic codes 7800, 7801, 7802, and 7804 require the 
evaluation of any disabling effect(s) not considered in a 
rating provided under diagnostic codes 7800-04 under an 
appropriate diagnostic code.

38 C.F.R. § 4.118, Diagnostic Codes 7800-7805 (2009).

None of the foregoing provisions would yield an evaluation in 
excess of 30 percent for the service-connected scarring of 
the right index finger, right middle finger, left foot (two), 
and left middle finger.  Diagnostic Code 7801 is the only 
relevant provision for which an evaluation in excess of 30 
percent is available, but such a rating would require that 
the scars be deep and nonlinear and cover an area in excess 
of 929 square centimeters.  The Veteran's scarring meets none 
of these criteria.  38 C.F.R. § 4.118, Diagnostic Code 7801.

Because the criteria for a 30 percent evaluation under the 
current version of Diagnostic Code 7804 can only be applied 
from October 23, 2008, an evaluation of 30 percent before 
that date is denied.  38 C.F.R. § 4.118, Diagnostic Code 7804 
(2009).  As discussed above, the criteria giving rise to that 
rating have a definitive effective date.  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held 
that a claim for TDIU is part of an increased rating claim 
when such claim is raised by the record.  It has been raised 
by the record and is discussed in the REMAND portion of this 
decision.  

The Board will now discuss the matter of an extraschedular 
evaluation.  With respect to the first prong of Thun, the 
evidence in this case does not show such an exceptional 
disability picture that the available schedular evaluation 
for the service-connected scarring is inadequate.  A 
comparison between the level of severity and symptomatology 
of the Veteran's scarring with the established criteria found 
in the rating schedule for scars shows that the rating 
criteria reasonably describe the Veteran's disability level 
and symptomatology.

The Board further observes that, even if the available 
schedular evaluation for the disability is inadequate (which 
it manifestly is not), the Veteran does not exhibit other 
related factors such as those provided by the regulation as 
"governing norms."  The record does not show that the Veteran 
has required frequent hospitalizations for his scars.  
Indeed, it does not appear from the record that he has been 
hospitalized at all for his scars.  Indeed, as apparent from 
the record, he has never sought post-service treatment for 
them.  Additionally, there is no professional opinion 
indicating that scars interfered with the Veteran's 
employment.  Moreover, there is no evidence in the medical 
records of an exceptional or unusual clinical picture.

In short, there is nothing in the record to indicate that 
this service-connected disability on appeal causes impairment 
with employment over and above that which is contemplated in 
the assigned schedular rating.  See Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993) (noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired).  The Board therefore has determined that referral 
of this case for extra-schedular consideration pursuant to 38 
C.F.R. 3.321(b)(1) is not warranted.

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision.



Veterans Claims Assistance Act of 2000 (VCAA) 

As provided for by VCAA, VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ), in this case 
the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Notice consistent with the 
Court's holding in Dingess was provided in April 2006 and 
November 2007.  

The VCAA duty to notify was satisfied by way of a letters 
sent to the Veteran in February 2006, April 2006, and 
November 2007 that fully addressed all notice elements and 
was sent prior to the initial AOJ decision in this matter.  
The letters informed the Veteran of what evidence was 
required to substantiate the claims and of the Veteran's and 
VA's respective duties for obtaining evidence.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Claims has stated 
that this element establishes a low threshold and requires 
only that the evidence "indicates" that there "may" be a 
nexus between the current disability or symptoms and the 
veteran's service.  The types of evidence that "indicate" 
that a current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, VA examinations were not provided in relation 
to the matters of entitlement to service connection for BCC 
and entitlement to service connection for a prostate 
condition.  Such examinations are not necessary in this 
instance.  The record reflects no abnormality of the 
prostate.  In such situations no examination need be 
provided.  McLendon, supra.; 38 U.S.C. § 5103A(d) and 
38 C.F.R. § 3.159(c)(4).  As to BCC, the condition was acute 
and transitory with no evidence of a chronic disability.  
There being no current disability, an examination was not 
required.  Id.  The Board observes that the Veteran failed to 
appear for PTSD examinations scheduled in connection with his 
claim for increase.  An examination would have been provided 
had the Veteran decided to report.  VA fulfilled its 
obligation to provide and examination regarding the PTSD 
claim.  It has no power to compel the Veteran to fulfill his 
duty to appear.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the service 
treatment records and VA treatment records and has scheduled 
necessary VA medical examinations.  Significantly, neither 
the Veteran nor his representative has identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  Hence, no further notice 
or assistance to the Veteran is required to fulfill VA's duty 
to assist the Veteran in the development of the claim.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER


An evaluation in excess of 50 percent for service-connected 
PTSD is denied.

Service connection for BCC is denied.

Service connection for a prostate condition is denied.  

An evaluation in excess of 30 percent for scarring of the 
right index finger, right middle finger, left foot (two), and 
left middle finger is denied for the period after October 23, 
2008; a compensable evaluation before that date is denied.


REMAND

Regarding the Veteran's TDIU claim, the law provides that a 
total disability rating may be assigned where the schedular 
rating is less than total, when the disabled person is unable 
to secure or follow a substantially gainful occupation as a 
result of service-connected disabilities, provided that, if 
there is only one such disability, this disability shall be 
ratable at 60 percent or more, or if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to 70 percent or more.  38 
C.F.R. § 4.16(a).  Where these percentage requirements are 
not met, entitlement to the benefits on an extraschedular 
basis may be considered when the veteran is unable to secure 
and follow a substantially gainful occupation by reason of 
service- connected disabilities.  38 C.F.R. §§ 3.321(b), 
4.16(b).

In this case, as of October 23, 2008, the Veteran meets the 
percentage thresholds under 38 C.F.R. § 4.16(a).  However, 
despite a finding in an April 2006 VA examination that the 
Veteran was "severely impaired" from "both a social and 
occupational viewpoint," there has been no express opinion 
offered as to whether the Veteran is unable to secure and 
follow a substantially gainful occupation by reason of his 
service-connected disabilities."  Accordingly, such an 
opinion should be obtained.

Regarding the alcoholism claim, service connection for 
alcoholism is generally precluded, as it is considered a 
product of willful misconduct.  The only means by which 
service connection for that disability is possible is on a 
secondary basis.  

The regulatory provisions of 38 C.F.R. § 3.301(2009) address 
line of duty and misconduct determinations.  Under 38 C.F.R. 
§ 3.301(a), direct service connection may be granted only 
when a disability or cause of death was incurred or 
aggravated in line of duty, and not the result of the 
veteran's own willful misconduct or, for claims filed after 
October 31, 1990, the result of his or her abuse of alcohol 
or drugs.  See also 38 C.F.R. § 3.1(m) (2009).

The provisions of 38 C.F.R. § 3.301(d), which specifically 
address line of duty determinations with respect to abuse of 
alcohol or drugs, state as follows:

Line of duty; abuse of alcohol or drugs.  An injury or 
disease incurred during active military, naval, or air 
service shall not be deemed to have been incurred in line of 
duty if such injury or disease was a result of the abuse of 
alcohol or drugs by the person on whose service benefits are 
claimed.  For the purpose of this paragraph, alcohol abuse 
means the use of alcoholic beverages over time, or such 
excessive use at any one time, sufficient to cause disability 
to or death of the user; drug abuse means the use of illegal 
drugs (including prescription drugs that are illegally or 
illicitly obtained), the intentional use of prescription or 
non-prescription drugs for a purpose other than the medically 
intended use, or the use of substances other than alcohol to 
enjoy their intoxicating effects.

The controlling precedential authority makes clear that 
direct service connection may not be granted for a disability 
that arises from a veteran's abuse of alcohol or drugs.  
Allen (William F.) v. Principi, 237, F.3d. 1368 (Fed. Cir. 
2001).  The Allen Court interpreted 38 U.S.C.A. § 1110 as 
precluding service connection for disability that results 
from primary alcohol abuse, which the Allen Court defined as 
"arising during service from voluntary and willful drinking 
to excess."  Id. at 1376.  In conjunction with 38 U.S.C.A. § 
105, the Allen Court concluded that Congress expressed a 
clear intent to preclude service connection for a primary 
alcohol abuse disability, and that primary abuse alcohol 
disability is included within section 105(a)'s and 1110's 
"express exclusion from compensation."  Id.

The Allen Court further held that section 1110 allows for 
alcohol abuse disability under one circumstance, when such 
disability arises "secondarily from or as evidence of the 
increased severity of a non-willful misconduct, service- 
connected disorder."  Id. at 1378.  The Allen Court reasoned 
that a secondary alcohol abuse disability "results from" a 
line of duty disease or disability rather than as a result of 
abuse of alcohol or drugs itself.  Id. at 1377-78.

In other words, the Allen Court determined that the language 
of section 1110 reflected a Congressional intent that the 
cause of the alcohol-related disability determined whether 
the alcohol-related disability may be compensated under the 
statute, and that there were two mutually exclusive 
categories of causation: Either the alcohol-related 
disability is due to voluntary abuse of alcohol and therefore 
noncompensable or it is due to a service-connected condition 
in which case the alcohol abuse is involuntary and the 
disability is compensable.  Id. at 1376-77.

The Board notes that the Allen principles relating to alcohol 
abuse disabilities are equally applicable to drug abuse 
disabilities.

In April 2006, the Veteran was afforded a VA PTSD 
examination.  The examiner discussed the Veteran's alcohol 
abuse but was equivocal as to its origins.  On the one hand, 
he maintained that alcohol abuse aggravated the Veteran's 
PTSD.  On the other hand, he indicated that the Veteran was 
self-medicating with alcohol, suggesting that PTSD caused the 
Veteran's abuse of alcohol.  Given this lack of clarity as to 
the causal relationship between substance use and service-
connected PTSD, the Board asks that a VA psychiatric opinion 
be obtained addressing  whether it is at least as likely as 
not that the Veteran's alcohol abuse is secondary the 
service-connected PTSD.

The claim of entitlement to service connection for hepatitis 
is inextricably intertwined with the claim for entitlement to 
service connection alcoholism, as the Veteran has been shown 
to have alcoholic hepatitis.  In other words, whether the 
Veteran's claim of service connection for alcoholism is 
granted or denied will have an impact the hepatitis claim.  
See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two or 
more issues are inextricably intertwined if one claim could 
have significant impact on the other).  Action on the 
Veteran's claim of entitlement to service connection for 
hepatitis is therefore deferred.



Accordingly, the case is REMANDED to the RO for the following 
action:

1.  Arrange for a VA psychiatric examiner 
to review the claims file and offer an 
opinion as to whether the Veteran suffers 
from alcoholism.  If so, the examiner 
should opine regarding its etiology to 
include whether it is at least as likely 
as not (50 percent or greater likelihood) 
that the Veteran's alcoholism was caused 
by the service-connected PTSD.   The 
examiner should further state whether it 
is at least as likely as not that the 
Veteran is unable to secure and follow a 
substantially gainful occupation by 
reason of service-connected disabilities.  
A rationale for all opinions and 
conclusions should be provided.  If the 
examiner cannot respond without resorting 
to speculation, he should explain why a 
response would be speculative. 

2.  Following the completion of the 
foregoing, and after undertaking any 
other development it deems necessary, the 
RO should readjudicate the remaining 
issues on appeal.  If the claims are 
denied, in whole or in part, the RO 
should provide the Veteran and his 
representative with a supplemental 
statement of the case and allow an 
appropriate period of time for response.  
Thereafter, the claims folder should be 
returned to the Board for further 
appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


